Citation Nr: 1447768	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-12 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for coronary artery disease.

3.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to January 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and April 2012 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the issues on appeal.  In December 2013, the Veteran testified before the Board.  At his hearing, he submitted additional evidence with a waiver of original jurisdiction.

The Board has characterized the issue on appeal as one for service connection for an acquired psychiatric disorder in order to encompass all psychiatric diagnoses during the appeal period, including that of depression and reactive stress disorder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Diabetes mellitus is not shown to be causally or etiologically related to any disease, injury, or incident in service, and is not due to herbicide exposure in service.

2.  Coronary artery disease is not shown to be causally or etiologically related to any disease, injury, or incident in service, and is not due to herbicide exposure in service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

2.  Coronary artery disease was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

 VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Board finds that VA has satisfied its duty to notify in letters to the Veteran in March 2011, April 2011, and March 2012.  The claims were subsequently readjudicated in June 2011 and April 2012.  Mayfield, 444 F.3d at 1333. 
Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  As this is a paperless claim, the Board has also reviewed the Veteran's Virtual VA and VBMS claims files.

The duty to assist also provides that VA will afford a claimant a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was not afforded a VA examination in order to determine whether diabetes mellitus  and coronary artery disease are related to his military service.  However, as will be discussed below, the preponderance of the evidence is against a finding that either of these disabilities were caused or aggravated by his service.  Moreover, the Veteran has offered only conclusory statements regarding the relationship between these disabilities and service.  A mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed.Cir. 2010).  The remainder of the evidence is negative for any indication of a link between these disabilities and service. Specifically, there is no indication of these disabilities or symptoms thereof in the service treatment records or for many years following service separation.  There additionally is no medical evidence in support of the Veteran's contentions.  Thus, a remand for examination and/or opinion is not necessary to decide the claims.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

The Veteran contends that his current diabetes mellitus and coronary artery disease were caused or aggravated by exposure to herbicides while serving in Vietnam.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Under 38 C.F.R. § 3.303(b), for those conditions considered to be chronic according to 38 C.F.R. § 3.309(a), including diabetes mellitus, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet.App. 303 (2007); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101 , 1112; 38 C.F.R. §§ 3.307, 3.309. 

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present on the landmass or the inland waters of Vietnam during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

Certain diseases shall be service-connected if the Veteran was exposed to an herbicide agent during active service even though there is no record of such disease during service, provided that the requirements of 38 C.F.R. § 3.307(d) are satisfied. 38 C.F.R. § 3.309(e).  However, only those diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  Diabetes mellitus and coronary artery disease are diseases that have been associated with exposure to herbicide agents.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e).  

In June 2011, the National Personnel Records Center confirmed that the Veteran's ship, the USS Saint Paul (CA-73) was in the official waters of Vietnam in 1960 and 1961.  However, there was no confirmation that the Veteran had in-country service.  The Veteran has also stated that he was in Vietnam in October 1960.  However, these dates are prior to those that have been established under the regulations that apply to presumptive herbicide exposure, which begin in January 1962.  Thus, the Veteran's claims cannot prevail on a presumptive basis.  However, the Board will analyze the claims on a direct basis.

Turing to the evidence of record, the service treatment records are negative for any indication of diabetes or heart disease.  The post-service treatment records reflect that the Veteran experienced a myocardial infarction in 2000, and was subsequently diagnosed with coronary artery disease and diabetes mellitus.

First, the Board finds that presumptive service connection for diabetes mellitus is not warranted on a direct basis, as there is no evidence that the Veteran developed diabetes within one year of separation from service. 

 Next, the Board finds that the elements of service connection on a direct basis are not met for either disability.  There is no indication of a chronic disease or disability in service, there is no indication of continuity of symptoms since service, and there is no medical nexus to relate the Veteran's diabetes or coronary artery disease to his service.  

The Board notes the Veteran's contentions that herbicides were sprayed in Vietnam prior to 1962, and that he was in Saigon in October 1960.  The Board has reviewed the articles that the Veteran submitted in support of his contentions.  However, this literature does not state that herbicides were sprayed in Saigon or in other areas of Vietnam in October 1960.  Thus, the articles do not further support the Veteran's claim.  While the Veteran is competent to state that he remembers being sprayed with a substance while in Vietnam, he is not competent to state that such chemical was in fact an herbicide.  The record, including verification with the National Personnel Records Center, does not demonstrate that the Veteran was subjected to herbicide exposure.

The Veteran has contended on his own behalf that his diabetes and coronary artery disease are related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 Fed. Cir. 2007 ) (lay persons not competent to diagnose cancer)."  The Board accords his statements regarding the etiology of such disorders less probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his military service and the onset and development of his diabetes and coronary artery disease.  VA regulations do not support his claim, and the elements of service connection have not been met.

Therefore, based on the competent and probative evidence of record, the Board finds that service connection is not warranted for the Veteran's diabetes and coronary artery disease.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for coronary artery disease is denied.


REMAND

Additional development is necessary prior to further disposition of the claim for service connection for an acquired psychiatric disorder.

The Veteran contends that his current psychiatric disorder was caused or aggravated by his service.  Specifically, he contends that while in service, he fell off of his ship many feet into the ocean and had to swim to safety, at the same time fearing for his life.  He contends that following that event, he experienced psychological distress and threatened other servicemen onboard.  He was subsequently sent to a psychiatric hospital.  He contends that in 2011, he re-experienced the same symptoms as in service when he attacked his wife while he was sleeping, spurred by his grandson being deployed to Afghanistan.

Service treatment records reflect that in December 1961, the Veteran fell 70 feet over the side of the boat into the water, suffering multiple contusions throughout his back and muscle strain.  Then, in April 1962, the Veteran presented for sick bay, crying and "somewhat irrational."  He was expressing hostility towards others and felt like he wanted to "see them die" and that he was "no longer in this world."  There was no previous psychiatric history.  The diagnosis was passive-aggressive reaction.  Upon admittance to a psychiatric hospital, it was noted that the Veteran had grown to dislike life in the Navy and was having increasing difficulty communicating with others.  Following mental status examination, it was determined that psychiatric hospitalization or treatment was not needed, and that instead the Veteran should be transferred off of the ship in order to carry out the remainder of his enlistment.

Post-service VA treatment records reflect that in November 2003, November 2005, and September 2006, screens were negative for depression.  In July 2011, the Veteran presented to the VA after he had had nightmares and had attacked his wife a number of times in his sleep.  He was worried about his grandson who was deployed to Afghanistan.  He reported that while in service, he fell off of his ship and was able to swim back but did not remember these events.  He reported that one day out of the blue he was overcome with emotion and threatened another serviceman with a pencil.  He was hospitalized and transferred to a different duty station so that he could stay in service.  Following mental status examination, he was diagnosed with reactive stress disorder, depression, rule out anxiety.  Although his current symptoms were likely due to his grandson's deployment, he was started on an anti-depressant.  In October 2011, he denied further signs of depression and his mood had improved on medication.  A January 2012 record states that the Veteran's initial "decompensation" while in the Navy was likely due to major depression.  In July 2013, it was assessed that the Veteran's symptoms had remitted.

The Veteran was afforded a VA examination in April 2012.  The examiner concluded that the Veteran did not currently suffer from a psychiatric disorder.  In so concluding, the examiner reviewed the relevant records as summarized above.  The Board notes, however, that the Veteran has been diagnosed with a psychiatric disorder during the appeal period.  In that regard, the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).  Thus, an opinion with rationale should be obtained, after review of the record, as to whether the Veteran's diagnosed major depressive disorder and/or reactive stress disorder as diagnosed during the appeal period was caused or aggravated by his service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule a VA examination to determine the etiology of the Veteran's psychiatric disorders diagnosed during the appeal period, to include major depressive disorder and reactive stress disorder.  The examiner should review the Veteran's claims file.  All opinions reached should include a thoroughly explained rationale.  The examiner should provide an opinion as to whether it is at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's diagnosed major depressive disorder and reactive stress disorder, even if now resolved, were caused or aggravated by his service, to include when he fell off of his ship and when he was admitted for psychiatric evaluation.

2.  Then, readjudicate the claim for service connection for an acquired psychiatric disorder.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


